FILED
                                                                                     SEP 3 0 2009
                               UNITED STATES DISTRICT COURT
                                                                               NANCY MAYER WHITTINGTON, CLERK
                               FOR THE DISTRICT OF COLUMBIA                          U.S. OISTI'IICT COURT


  LLOYD BELL,                                           )
                                                        )
                  Plaintiff,           )

                                                                                   ~ 1~ti7
                                       )
  v.                                   )                         ·      ctlon 'u
                                                                CIVl'1 A' No.
                                       )
  STANWOOD DUVAL, JR. and SARAH VANCE, )
                                       )
           Defendants.                 )

                                     MEMORANDUM OPINION

          This matter comes before the Court on review of plaintiff s pro se complaint and

   application to proceed in forma pauperis. l The application will be granted, but the complaint

   will be dismissed.

          Plaintiffs causes of action arise from proceedings in the United States District Court for

   the Eastern District of Louisiana before The Hon. Stanwood Duval, Jr., and The Hon. Sarah S.

   Vance, both United States District Judges. Plaintiff alleges a criminal conspiracy, but in fact, he

   challenges Judge Duval's rulings with respect to plaintiffs competency to stand trial and the

   dismissal of a civil action against an Agent of the United States Secret Service. In addition, he

   challenges Judge Vance's decision to dismiss certain defendants as parties to another civil action.

          It is settled law that judges enjoy absolute immunity from liability for damages for acts

   committed within their judicial jurisdiction. See Mirales v. Waco, 502 U.S. 9 (1991); Forrester

   v. White, 484 U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335,20 L.Ed. 646 (1872). Plaintiff

   seeks monetary relief against defendants who are immune from such relief, and the Court

~erefore will dismiss this action with prejudice.     See 28 U.S.c. §§ 1915(e)(2)(B)(iii);


                 For purposes of this Memorandum Opinion and Order, the Court consolidates two
   separate complaints against Judge Duval and one complaint against Judge Vance.
1915A(b)(2).

      An Order consistent with this Memorandum Opinion will be issued separately.



                                                 ULtu JJj0~
                                                 United States District Judge